Order entered November 21, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01081-CV

                      IN RE ABRAHAM YEPEZ RAMIREZ, Relator

                 Original Proceeding from the 193rd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-14050

                                           ORDER
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III

         Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus and LIFT our September 16, 2019 stay of the underlying proceedings in the trial

court.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE